Citation Nr: 1026060	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served honorably on active duty from January 1984 
to January 1988, with an additional dishonorable period from 
January to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the RO in St. 
Louis, Missouri, which, in relevant part, denied the claim for 
service connection for PTSD.  

The Board remanded this case in January 2008.  It returns now for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board must remand for compliance with the prior remand 
instructions.  The Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board remanded the case in January 2008 for records searches 
for two events: (1) being part of the task force assigned to 
carry out the April 1986 bombings of Libya and feeling threatened 
by Libyan fighter planes overhead; and (2) observing the May 1987 
attack of the U.S.S. Stark by Iraqi fighter planes.  The Board is 
satisfied by the search conducted on the second question.  The 
search conducted on the first is inadequate.

Following the Board's remand, the appellant's stressors were sent 
to the Center for Unit Records research at the Joint Services 
records Research Center (JSRRC).  The JSRRC indicated that the 
Trippe had been on Mediterranean deployments in 1982, 1983, 1985 
and from December 1986 to June 1987.  The JSRRC stated that the 
records do not reveal that the U.S.S. Trippe was involved in any 
of the incidents related by the appellant.  The records from the 
Stark indicated that the ship was in the Persian Gulf at the time 
of the attack.  The records did not list the Trippe as among 
those ships responding to the attack.  

Additional searches were conducted by the Naval History and 
Heritage Command (NHHC).  The NHHC indicated that it did not 
maintain a command history for the U.S.S. Trippe, but did 
indicate that a ship's history submitted by the Trippe was 
reviewed.  The Trippe was operating in the Eastern Mediterranean 
Operating Area on May 17-19, 1987.  The history did not indicate 
that the Trippe had gone to General Quarters at that time.  

Unfortunately, the RO did not transmit the records search request 
appropriately to the NHHC.  The request stated that the General 
Quarters incident happened at the same time as the attack on the 
U.S.S. Stark, in May 1987.  This has never been the appellant's 
contention.  He stated that it occurred in March 1987, as part of 
the taskforce that bombed Libya.  That bombing actually occurred 
in April 1986 as part of operations conducted from March to April 
1986.  Thus, the Board requested a search of the March and April 
1986 records as well.  Because the request to the NHHC described 
the stressor erroneously, the Board must remand for an adequate 
search.  See Stegall.  

The Board also notes that the January 2008 remand instructions 
provided for a VA examination should a stressor be verified.  The 
Board repeats that instruction here.  In a February 2006 
statement, the appellant indicated that he had seen the damage to 
the U.S.S. Stark via closed circuit television on a military 
television news program, and that such gave rise to PTSD. On 
remand, the examiner should explain whether this claimed stressor  
satisfies Criterion A of the DSM-IV diagnosis for PTSD.  

Accordingly, the case is REMANDED for the following action:

1. An attempt should be made to verify the 
appellant's claimed stressors through the 
NHHC.  The NHHC should be asked to verify 
whether the appellant's ship, the U.S.S. 
Trippe, was involved in the March or April 
1986 bombings of Libya and went to General 
Quarters due to overflights by Libyan 
aircraft.  The NHHC should be provided with 
all pertinent information, to include copies 
of personnel records, units of assignment, 
and stressor statements.  If the alleged 
stressor cannot be verified, that should be 
stated.

2.  If a stressor is verified, the appellant 
should be scheduled for a VA psychiatric 
examination for the purposes of determining 
the nature and etiology of any PTSD.  Based 
on examination findings, historical records, 
and medical principles, the physician should 
opine, with full rationale, as to whether the 
appellant currently has PTSD under DSM-IV.  
Furthermore, the examiner is requested to 
address whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the appellant's PTSD, if 
diagnosed, is related to the appellant's 
verified in-service stressors.  

If the verified stressor is related to the 
Stark incident, the examiner should explain 
whether it satisfies Criterion A of the DSM-
IV diagnosis for PTSD.  

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


